Title: To George Washington from Major General William Phillips, 12 October 1779
From: Phillips, William
To: Washington, George


        
          Sir
          Bethlehem [Pa.] 12th October 1779.
        
        I enclose the Copies of two papers which will inform your Excellency by what means Lieutenant Smith of the British Artillery and Captain de Guismere of the Hesse Hanau Regiment are arrived at this place in their way to New York.
        I am apprehensive the same reasons which detain me here will also prevent those Officers from going forward, and as I have a number of papers here with me relating to the business of the Troops of Convention with the publick offices in Canada I will venture to request, if it be impossible for an Officer to be permitted to go, that a private man as a messenger from me may be allowed to carry my dispatches by the Lakes to Canada and he may, under your Excellency’s permission, proceed to your Head Quarters where his papers may be examined and he may obtain the necessary passports for his going forward, I would wish he might be allowed to return to me at whatever place of destination I may be.
        I should not be thus solicitous of sending to Canada but that there are a number of Contracts and private accounts unsettled to the great injury of individuals. I have the honour to be, Sir, with great personal respect Your Excellency’s most obedient and most humble servant
        
          W. Phillips
        
      